                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          ED 19-1830 PA (KKx)                                            Date       January 15, 2020
 Title             Jeffrey Shaw v. BRP US, Inc., et al.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                T. Jackson                                 Not Reported                                 N/A
                 Deputy Clerk                             Court Reporter                           Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                             None                                                     None
 Proceedings:                 Order to Show Cause Re: Dismissal For Lack Of Prosecution

       Generally, defendants must answer the complaint within 21 days after service (60 days if the
defendant is the United States). Fed. R. Civ. P. 12(a)(1).

        In the present case, it appears that this time period has not been met. Accordingly, the court, on
its own motion, orders plaintiff to show cause in writing on or before January 27, 2020, why this is
action should not be dismissed, as to BRP US, Inc., for lack of prosecution. Pursuant to Rule 78 of the
Federal Rules of Civil Procedure, the court finds that this matter is appropriate for submission without
oral argument. The Order to Show Cause will stand submitted upon the filing of plaintiff’s response.
Failure to respond to this Order may result in the imposition of sanctions, including but not limited to
dismissal of the complaint.

         IT IS SO ORDERED.

                                                                                                     :
                                                               Initials of Preparer                TJ




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                        Page 1 of 1
